DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17th 2020 has been entered.
 
	Claim Status:
	Claims 1-18 are pending.
	Claims 1, 11, 14 and 15 are amended.
	Claims 1-18 are being examined as follow:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Luo (US6553948B1 newly cited).
	Regarding claim 1, Luo discloses a water heater appliance (water heater #1, fig.1), comprising: 
	a casing (preheating unit #4, top cover #5 and hollow base #6, fig.1); 
	a tank  (outer surrounding wall #220, fig.1) positioned within the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1) and defining a chamber (receiving space #221, fig.1) for heating water (refer to the purpose of water heater #1); 
	a heating source (heat generating source #3, fig.1) in thermal communication with the tank (outer surrounding wall #220, fig.1) for selectively heating water (refer to the purpose of water heater #1) within the chamber (receiving space #221, fig.1); 
	a junction box (refer to “junction box” annotate in fig.1) mounted to the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1); 
	a conduit (refer to “conduit” annotate in fig.1) extending into the junction box (refer to “junction box” annotate in fig.1); and 
refer to “seal” and “canopy” annotate in fig.1) defining a pass-through opening (refer to “opening” annotate in fig.1) for receiving the conduit  (refer to “conduit” annotate in fig.1) passing therethrough, the boot (refer to “seal” and “canopy” annotate in fig.1) forming an impermeable seal (refer to “seal” annotate in fig.1) around the conduit (refer to “conduit” annotate in fig.1) where the conduit (refer to “conduit” annotate in fig.1) passes therethrough and having a canopy (refer to “canopy” annotate in fig.1) extending from the impermeable seal (refer to “seal” annotate in fig.1) to a canopy (refer to “canopy” annotate in fig.1) edge contacting at least a portion of the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1), and wherein the canopy (refer to “canopy” annotate in fig.1) slopes gradually downward from the impermeable seal (refer to “sealy” annotate in fig.1) to the canopy (refer to “canopy” annotate in fig.1) edge.

    PNG
    media_image1.png
    850
    592
    media_image1.png
    Greyscale

Regarding claim 15, Luo discloses a water heater appliance (water heater #1, fig.1), comprising: 
	a casing (preheating unit #4, top cover #5 and hollow base #6, fig.1); 
	a tank (outer surrounding wall #220, fig.1) positioned within the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1) and defining a chamber (receiving space #221, fig.1) for heating water (refer to the purpose of water heater #1); 
	a heating source (heat generating source #3, fig.1) in thermal communication with the tank (outer surrounding wall #220, fig.1) for selectively heating water (refer to the purpose of water heater #1) within the chamber (receiving space #221, fig.1); 
	an access point (refer to “opening” annotate in fig.1)for providing ingress into the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1); 
	a conduit (refer to “conduit” annotate in fig.1) in communication with the access point (refer to “opening” annotate in fig.1); and 
	a boot (refer to “seal” and “canopy” annotate in fig.1) defining a pass-through opening (refer to “opening” annotate in fig.1) for receiving the conduit (refer to “conduit” annotate in fig.1) passing therethrough, the boot (refer to “seal” and “canopy” annotate in fig.1) forming an impermeable seal (refer to “seal” annotate in fig.1) around the conduit (refer to “conduit” annotate in fig.1) where the conduit (refer to “conduit” annotate in fig.1) passes therethrough and having a canopy (refer to “canopy” annotate in fig.1) extending from the impermeable seal (refer to “seal” annotate in fig.1) to a canopy (refer to “canopy” annotate in fig.1) edge contacting at least a portion of the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1), and wherein the canopy (refer to “canopy” annotate in fig.1) slopes gradually downward from the impermeable seal (refer to “seal” annotate in fig.1) to the canopy (refer to “canopy” annotate in fig.1) edge.

    PNG
    media_image1.png
    850
    592
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh (US2007/0183758 previously cited), in view of Walker (US2014/0250670A1 newly cited).
	Regarding claim 1, Bradenbaugh discloses a water heater appliance (water heater #1010, fig.22 and 23), comprising: 
	a casing (outer jacket #1018, fig.22 and 23); 
	a tank (side wall #1042, fig.23) positioned within the casing (outer jacket #1018, fig.22 and 23) and defining a chamber (tank portion #1014, fig.23) for heating water; 
	a heating source (gas manifold #1280, fig.23) in thermal communication with the tank (side wall #1042, fig.23) for selectively heating water within the chamber (tank portion #1014, fig.23); 
refer to “junction box” in BRADENBAUGH Fig. 23 annotated below) mounted to the casing (outer jacket #1018, fig.22 and 23); 
	a conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) extending into the junction box (refer to “junction box” in BRADENBAUGH Fig. 23 annotated below); and 
	a boot (boot #1142 , fig.22 and 23) defining a pass-through opening (access opening #1116, fig.23),  for receiving the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) passing there through, the boot (boot #1142 , fig.22 and 23)  forming an impermeable seal (access opening #1122, fig.22 and 23) around the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) where the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) passes there through and having a canopy (part of the boot #1142, fig.22 and 23) extending from the impermeable seal (access opening #1122, fig.22 and 23) to a canopy (part of the boot #1142, fig.22 and 23) edge contacting at least a portion of the casing (outer jacket #1018, fig.22 and 23) (refer to BRADENBAUGH Fig. 23 annotated below and Paragraph 0166 and Paragraph 0167).

    PNG
    media_image2.png
    610
    861
    media_image2.png
    Greyscale

Bradenbaugh does not disclose the canopy slope gradually downward from the impermeable seal to the canopy edge.
	Walker discloses a boot (connection #58, fig.1 and 2) defining a pass-through opening (refer to “pass through opening” in Walker fig.2 annotated below) for receiving the conduit (inlet pipe #42, fig.1 and 2) passing therethrough, the boot (connection #58, fig.1 and 2) forming an impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) around the conduit (inlet pipe #42, fig.1 and 2) where the conduit (inlet pipe #42, fig.1 and 2) passes therethrough and having a canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) extending from the impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) to a canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) edge (refer to “canopy edge” in Walker fig.2 annotated below) contacting at least a portion of the casing (tank #18, fig.1 and 2), and wherein the canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) slopes gradually downward from the impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) to the canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) edge (refer to “canopy edge” in Walker fig.2 annotated below). 

    PNG
    media_image3.png
    785
    505
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    697
    601
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Bradenbaugh boot with a canopy slope gradually downward from the impermeable seal to the canopy edge, just as taught by Walker, in order to provide a secure boot connection and canopy coverage on the opening at the casing [refer to Walker abstract cited: “…A membrane having a membrane body and a plurality of tabs extending outwardly from the membrane body is provided. The membrane is seated within the counterbore such that the tabs deform and engage a surface of the counterbore to hold the membrane in the counterbore…” and referring fig.5C-E, Examiner note: where that reference is how the connection #58 connect the tank #18 in fig.2]

Regarding claim 2, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the water heater appliance (water heater #1010, fig.22 and 23) defines a vertical direction (refer to BRADENBAUGH Fig. 23 annotated above in claim 1) and wherein the impermeable seal is formed above where the canopy (part of the boot #1142, fig.22 and 23) edge is positioned on the casing along the vertical direction (refer to BRADENBAUGH Fig. 23 annotated above).

Regarding claim 3, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the canopy (part of the boot #1142, fig.22 and 23) drapes entirely over the junction box (refer to “junction box” in BRADENBAUGH Fig. 23 annotated below).

    PNG
    media_image5.png
    549
    855
    media_image5.png
    Greyscale


Regarding claim 4, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses an insulation #1016, fig.23) at least partially encasing the junction box (refer to “junction box” in BRADENBAUGH Fig. 23 annotated above).

Regarding claim 6, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the access point is a junction box (refer to “junction box” in BRADENBAUGH Fig. 23 annotated above) and the conduit (gas manifold tube#1138 & wires or tubes #1126, fig.23) is a power supply line (wire and tubes #1126, fig.23) for providing electrical power to the water heater appliance (water heater #1010, fig.22 and 23).

Regarding claim 7, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the boot (boot #1142 , fig.22 and 23)  is formed of a compliant impermeable material (refer to BRADENBAUGH paragraph 0167, line 2-5 implied airtight seal property through multiple #element including #1114).

Regarding claim 9, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the conduit (gas manifold tube #1138, fig.22 and 23) pass through the pass-through opening (refer as the impermeable seal opening), the pass-through opening (refer as the impermeable seal opening) accommodate the conduit (gas manifold tube #1138, fig.22 and 23) to provide the impermeable seal between the pass-through opening (refer as the impermeable seal opening) and the conduit (gas manifold tube #1138, fig.22 and 23) (it is note: a boot (boot #1142, fig.22 and 23) surrounds a portion of the manifold tube (gas manifold tube #1138, fig.22 and 23) and forms an airtight compression seal around the manifold tube (gas manifold tube #1138, fig.22 and 23), and between the manifold tube (gas manifold tube #1138, fig.22 and 23) and the access door (access door #1114, fig.22 and 23); where a compression seal inherently indicate there is a deformation of one of the diameter to generate a compression) [refer to Bradenbaugh Par.0167 cited: “…A gas manifold tube 1138 extends through the third aperture. A boot 1142 surrounds a portion of the manifold tube 1138 and forms a substantially airtight compression seal around the manifold tube 1138, and between the manifold tube 1138 and the access door 1114…”].
However, Bradenbaugh and Walker does not explicitly disclose which diameter is being deformed, 
But it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the impermeable seal opening on the boot to ensure the boot’s impermeable seal’s diameter is deformed instead of the tube or conduit’s diameter, because a person of ordinary skill in the art would know that deforming the tube or the conduit’s diameter would restrict the performance of the tube or conduit flow rate or reduce space for anything that go through the tube or conduit and directly impact the invention performance, on the other hand, deforming the boot’s diameter would not impact any critical performance or water heater performance at all. 

Regarding claim 14, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the boot boot #1142, fig.22 and 23) comprises one or more reinforcement poles attached to or integrally formed with the canopy (part of the boot #1142, fig.22 and 23) for reinforcing the canopy (part of the boot #1142, fig.22 and 23) (refer to BRADENBAUGH Fig. 23 zoom in annotated below).

    PNG
    media_image6.png
    556
    650
    media_image6.png
    Greyscale


Regarding claim 15, Bradenbaugh discloses a water heater appliance, comprising: 
a casing (outer jacket #1018, fig.22 and 23); 
a tank (side wall #1042, fig.23) positioned within the casing (outer jacket #1018, fig.22 and 23) and defining a chamber (tank portion #1014, fig.23) for heating water; 
a heating source (gas manifold #1280, fig.23) in thermal communication with the tank (side wall #1042, fig.23) for selectively heating water within the chamber (tank portion #1014, fig.23); 
an access point (refer to BRADENBAUGH Fig. 23 annotated below) for providing ingress into the casing (outer jacket #1018, fig.22 and 23); 
gas manifold tube#1138 & wires or tubes#1126, fig.23) in communication with the access point (refer to BRADENBAUGH Fig. 23 annotated below); and 
a boot (boot #1142 , fig.22 and 23) defining a pass-through opening for receiving the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) passing there through, the boot (boot #1142 , fig.22 and 23) forming an impermeable seal (access opening #1122, fig.22 and 23) around the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) where the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) passes there through and having a canopy (part of the boot #1142, fig.22 and 23) extending from the impermeable seal (access opening #1122, fig.22 and 23)  to a canopy (part of the boot #1142, fig.22 and 23) edge contacting at least a portion of the casing (outer jacket #1018, fig.22 and 23) (refer to BRADENBAUGH Fig. 23 annotated below and Paragraph 0166 and Paragraph 0167).

    PNG
    media_image2.png
    610
    861
    media_image2.png
    Greyscale

	Bradenbaugh does not disclose the canopy slope gradually downward from the impermeable seal to the canopy edge.
Walker discloses a boot (connection #58, fig.1 and 2) defining a pass-through opening (refer to “pass through opening” in Walker fig.2 annotated below) for receiving the conduit (inlet pipe #42, fig.1 and 2) passing therethrough, the boot (connection #58, fig.1 and 2) forming an impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) around the conduit (inlet pipe #42, fig.1 and 2) where the conduit (inlet pipe #42, fig.1 and 2) passes therethrough and having a canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) extending from the impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) to a canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) edge (refer to “canopy edge” in Walker fig.2 annotated below) contacting at least a portion of the casing (tank #18, fig.1 and 2), and wherein the canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) slopes gradually downward from the impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) to the canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) edge (refer to “canopy edge” in Walker fig.2 annotated below). 

    PNG
    media_image3.png
    785
    505
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    697
    601
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replace Bradenbaugh boot with Walker boot, in order to provide a secure boot connection to the casing [refer to Walker abstract cited: “…A membrane having a membrane body and a plurality of tabs extending outwardly from the membrane body is provided. The membrane is seated within the counterbore such that the tabs deform and engage a surface of the counterbore to hold the membrane in the counterbore…” and referring fig.5C-E, Examiner note: where that reference is how the connection #58 connect the tank #18 in fig.2]

Regarding claim 16, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 15, Bradenbaugh further discloses the refer to “junction box” in BRADENBAUGH Fig. 23 annotated above) and the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) is a power supply line (wire and tubes #1126, fig.23) for providing electrical power to the water heater appliance (water heater #1010, fig.22 and 23).

Regarding claim 17, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 15, Bradenbaugh further discloses the access point is a removable heat source cover (refer to BRADENBAUGH Fig. 23 annotated above in claim 15 and Paragraph 0166).

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh (US2007/0183758 previously cited), in view of Walker (US2014/0250670A1 newly cited) and further in view of SCOTT et al (US2002/0125241 previously cited).
Regarding claim 5, the modification of Bradenbaugh and Walker  discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the casing (outer jacket #1018, fig.22 and 23) comprises a top cover (top wall #1034, fig.22) (refer to BRADENBAUGH Fig. 22 shown below).

    PNG
    media_image7.png
    681
    554
    media_image7.png
    Greyscale

However, Bradenbaugh and Walker does not disclose wherein the junction box is mounted to the top cover.
SCOTT discloses wherein the access point is an opening (refer to “access point” annotated in SCOTT fig.3 shown below) defined in a top cover of the casing (top cover #18, fig.3) (refer to SCOTT Fig. 3 annotated below).

    PNG
    media_image8.png
    497
    691
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradenbaugh invention with wherein the access point is an opening defined in a top cover of the casing, as taught by SCOTT, in order to provide all opening are on the top, doing so would reduce the spread of cutting need when producing such invention, because more opening cutting is concentrated on the top side of the casing.

Regarding claim 18, the modification of Bradenbaugh and Walker  discloses substantially all features set forth in claim 15, Bradenbaugh further discloses the conduit (gas manifold tube#1138 & wires or tubes#1126, fig.23) is one of a cold water conduit (cold water inlet tube #1022, fig.22) and a hot water conduit (hot water inlet tube #1026, fig.22)  on the top (refer to BRADENBAUGH Fig. 22 shown below); the access point (grommet #1122, fig.22 and 23) allow other tubes or wires (tubes #1126 & wires #1012, fig. 22 and 23) to go through (refer to BRADENBAUGH paragraph 0166) (refer to BRADENBAUGH Fig. 23 shown below).

    PNG
    media_image7.png
    681
    554
    media_image7.png
    Greyscale


    PNG
    media_image2.png
    610
    861
    media_image2.png
    Greyscale

However, Bradenbaugh and Walker does not disclose wherein the access point is an opening defined in a top cover of the casing.
SCOTT discloses wherein the access point (refer to SCOTT fig.3 annotated below) is an opening defined in a top cover (top pan #18, fig.3) of the casing (water heater #10 outer surface, fig.3) (refer to SCOTT Fig. 3 annotated below).

    PNG
    media_image8.png
    497
    691
    media_image8.png
    Greyscale

It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradenbaugh invention with wherein the access point is an opening defined in a top cover of the casing, as taught by SCOTT, in order to provide all opening are on the top, doing so would reduce the spread of cutting need when producing such invention, because more opening cutting is concentrated on the top side of the casing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh (US20070183758 previously cited), in view of Walker (US2014/0250670A1 newly cited) and further in view of VONARX et al (US20020090209 previously cited).
Regarding claim 8, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 7, Bradenbaugh and Walker does not disclose wherein the compliant impermeable material is at least one of a rubber material and a polymeric material.
VONARX discloses polymeric material is impermeable by water (refer to VONARX Paragraph 0007, cited” further protected by polymeric cover plates which allow for the free flow of fluid through the heater”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradenbaugh boot with polymeric material as impermeable material, as taught by VONARX, in order to provide cheaper manufacturing material than metal, easier to mold into shapes needed for the manufacturing and protection against water (refer to VONARX Paragraph 0007, cited” further protected by polymeric cover plates which allow for the free flow of fluid through the heater”).

Claims 10-13 is rejected under 35 U.S.C. 103 as being unpatentable over Bradenbaugh (US20070183758 previously cited), in view of Walker (US2014/0250670A1 newly cited) and further in view of WATERLAND III (US4823229 previously cited).
Regarding claim 10, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh and Walker does not disclose wherein the canopy edge is attached to the casing via an adhesive.
WATERLAND III discloses wherein the canopy edge (canopy #61) is attached to the casing via an adhesive (refer as “pressures sensitive adhesive” in WATERLAND III Col 4, line 43-44 cited: “…Flap 35 is affixed to the canopy 61 preferably by a pressure sensitive adhesive. The canopy seal 30 is fitted within the framework 63 and the canopy 61 thereupon fits within the seal.…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradenbaugh boot with wherein the canopy edge is attached to the casing via an adhesive, as taught by WATERLAND III, in order to provide a better connection and airtight seal between the canopy and the casing.

Regarding claim 11, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh and Walker does not disclose wherein the canopy defines an attachment opening proximate the canopy edge, and wherein the canopy edge is positioned between a mounting flange of the junction box and the casing, and wherein a mechanical fastener is inserted through the mounting flange, the attachment opening, and the casing to compress the canopy edge between the mounting flange and the casing.
WATERLAND III discloses wherein the canopy (canopy #61, fig5) defines an attachment opening proximate the canopy (canopy #61, fig5) edge, and wherein the canopy (canopy #61, fig5) edge is positioned between a mounting flange (canopy seal #30, flap #35 and base member #37, fig.5) of the junction box and the casing (framework #63, fig.5), and wherein a mechanical fastener (bolt #64 and nut #66, fig.5) is inserted through the mounting flange (canopy seal #30, flap #35 and base member #37, fig.5), the attachment framework #63, fig.5) to compress the canopy (canopy #61, fig5) edge between the mounting flange (canopy seal #30, flap #35 and base member #37, fig.5) and the casing (framework #63, fig.5) (refer to WATERLAND III Fig.5 shown below).

    PNG
    media_image9.png
    453
    356
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradenbaugh boot with wherein the canopy defines an attachment opening proximate the canopy edge, and wherein the canopy edge is positioned between a mounting flange of the junction box and the casing, and wherein a mechanical fastener is inserted through the mounting flange, the attachment opening, and the casing to compress the canopy edge between the mounting flange and the casing, as taught by WATERLAND III, in order to provide an easy detachment of the canopy and easy replacement of the canopy.

Regarding claim 12, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 11, Bradenbaugh further discloses the boot (boot #1142 , fig.22 and 23) comprises a grommet (grommet #1122, fig. 22 and 23) at the attachment opening (“aperture”, refer to BRADENBAUGH paragraph 0166).

Regarding claim 13, the modification of Bradenbaugh and Walker discloses substantially all features set forth in claim 1, Bradenbaugh further discloses the canopy (part of the boot #1142, Bradenbaugh fig.22 and 23) edge is compressed between the junction box (refer to “junction box” in BRADENBAUGH Fig. 23 annotated above) and the casing (outer jacket #1018, Bradenbaugh fig.22 and 23).
However, Bradenbaugh and Walker does not disclose wherein the canopy edge is compressed between a mounting flange of the junction box and the casing.
WATERLAND III discloses wherein the canopy (canopy #61, fig.5) edge is compressed between a mounting flange (canopy seal #30, flap #35 and base member #37, fig.5) of the junction box and the casing (framework #63, fig.5) (refer to WATERLAND III Fig. 5 shown below)(it is noted: .

    PNG
    media_image9.png
    453
    356
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradenbaugh boot with wherein the canopy edge is compressed between a mounting flange of the junction box and the casing, as taught by WATERLAND III, in order to provide an easy and secure detachment process of the canopy, and easy replacement process of the canopy.

Response to Amendment
With respect to the Specification Objection: the argument filed on October 21th 2020 is persuasive and the Specification objection in the previous office action is withdrew. 
With respect to the Rejection 112: the applicant’s amendment filed on October 21th 2020 that overcame the Rejection 112 in the previous office action.

Response to Arguments
Applicant's arguments filed October 21th 2020 have been fully considered but moot in view of the new ground(s) of rejection.
	Luo discloses a water heater appliance (water heater #1, fig.1), comprising: 
	a casing (preheating unit #4, top cover #5 and hollow base #6, fig.1); 
	a tank  (outer surrounding wall #220, fig.1) positioned within the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1) and defining a chamber (receiving space #221, fig.1) for heating water (refer to the purpose of water heater #1); 
	a heating source (heat generating source #3, fig.1) in thermal communication with the tank (outer surrounding wall #220, fig.1) for selectively heating water (refer to the purpose of water heater #1) within the chamber (receiving space #221, fig.1); 
	a junction box (refer to “junction box” annotate in fig.1) mounted to the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1); 
	a conduit (refer to “conduit” annotate in fig.1) extending into the junction box (refer to “junction box” annotate in fig.1); and 
	a boot (refer to “seal” and “canopy” annotate in fig.1) defining a pass-through opening (refer to “opening” annotate in fig.1) for receiving the conduit  (refer to “conduit” annotate in fig.1) passing therethrough, the boot (refer to “seal” and “canopy” annotate in fig.1) forming an impermeable seal (refer to “seal” annotate in fig.1) around the conduit (refer to “conduit” annotate in fig.1) where the conduit (refer to “conduit” annotate in fig.1) passes therethrough and having a canopy (refer to “canopy” annotate in fig.1) extending from the impermeable seal (refer to “seal” annotate in fig.1) to a canopy (refer to “canopy” annotate in fig.1) edge contacting at least a portion of the casing (preheating unit #4, top cover #5 and hollow base #6, fig.1), and wherein the canopy (refer to “canopy” annotate in fig.1) slopes gradually downward from the impermeable seal (refer to “sealy” annotate in fig.1) to the canopy (refer to “canopy” annotate in fig.1) edge.
Also,
	Walker discloses a boot (connection #58, fig.1 and 2) defining a pass-through opening (refer to “pass through opening” in Walker fig.2 annotated below) for receiving the conduit (inlet pipe #42, fig.1 and 2) passing therethrough, the boot (connection #58, fig.1 and 2) forming an impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) around the conduit (inlet pipe #42, fig.1 and 2) where the conduit (inlet pipe #42, fig.1 and 2) passes therethrough and having a canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) extending from the impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) to a canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) edge (refer to “canopy edge” in Walker fig.2 annotated below) contacting at least a portion of the casing (tank #18, fig.1 and 2), and wherein the canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) slopes gradually downward from the impermeable seal (refer to “impermeable seal” in Walker fig.2 annotated below) to the canopy (refer to “sloped downward canopy” in Walker fig.2 annotated below) edge (refer to “canopy edge” in Walker fig.2 annotated below). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761